Case: 19-40809     Document: 00515764858         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  March 3, 2021
                                  No. 19-40809                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   James Dinkins,

                                                           Plaintiff—Appellant,

                                       versus

   Frank Lara, Warden; Doctor Sreedhar Polavarapu, Clinical
   Medical Doctor; Stephen Henderson; Rebecca Mallet; Shane
   Salem; John Doe, Chief of Psychology Department; Shara Johnson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:16-CV-504


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          James Dinkins, federal prisoner # 05235-748, filed a complaint under
   Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), against
   Warden Frank Lara and other prison officials in which he raised a myriad of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40809        Document: 00515764858           Page: 2    Date Filed: 03/03/2021




                                       No. 19-40809


   claims of inadequate medical care for his diabetes and other challenges to
   prison conditions. He appeals the district court’s grant of the defendants’
   motions for summary judgment based on failure to exhaust administrative
   remedies.
             We review the grant of summary judgment de novo, applying the same
   standards as the district court. Dillon v. Rogers, 596 F.3d 260, 266 (5th
   Cir. 2010). A district court “shall grant summary judgment if the movant
   shows that there is no genuine dispute as to any material fact and the movant
   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
             Although Dinkins claims that prison officials impeded his ability to file
   grievances, he provides no support or evidence for that conclusional
   assertion that would refute the district court’s finding regarding exhaustion.
   Based upon the record evidence detailing Dinkins’s filing of grievances, the
   district court did not err in granting the defendants’ motions for summary
   judgment for failure to exhaust administrative remedies. See 28 C.F.R.
   § 542.13; 28 C.F.R. § 542.14(a); 28 C.F.R. § 542.15(a), (b); Dillon, 596 F.3d
   at 266.
             In addition, Dinkins argues that the district court erred in not
   reviewing his objections to the magistrate judge’s report. However, the
   district court, while deeming the objections untimely, nevertheless reviewed
   them and determined that they were without merit.
             Finally, Dinkins also challenges the district court’s denial of his
   motions to appoint counsel. However, Dinkins’s case did not present the
   type of exceptional circumstances that warranted the appointment of
   counsel. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). The district
   court thus did not abuse its discretion in declining to appoint counsel. Id.
             AFFIRMED.




                                             2